The defendant (the mother) appeals from the judgment of the Probate Court awarding the plaintiff (the father) visitation rights to the couple’s illegitimate child born in July, 1978. Following a three and one-half day trial, the judge set forth his findings of fact and conclusions of law in an eleven page report that is to be commended for its insight, thoroughness, and comprehensiveness. We may set aside the judge’s findings of fact only if they are clearly erroneous. Mass.R.Dom.Rel.P. 52(a). See New England Canteen Serv., Inc. v. Ashley, 372 Mass. 671, 675 (1977). The judge found that the reestablishment of a relationship between the father and the child was in the best interest of the child. See Felton v. Felton, 383 Mass. 232, 234 (1981). The record amply supports this finding. Contrary to the mother’s contention that the Probate Court judge failed to make specific findings to support his conclusion that visitation is in the best interest of the child (see Gardner v. Rothman, 370 Mass. 79 [1976]), we find that the judge carefully examined all of the relevant and appropriate factors to be considered in reaching this conclusion.
The judgment is therefore affirmed; and we further order, because of the exigencies of the case, that the rescript issue forthwith. Mass.R.A.P. 23, as amended, 367 Mass. 921 (1975).

So ordered.